Exhibit 10.1
Abaxis, Inc.
2005 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. Establishment, Purpose and Term of Plan
    1  
 
       
1.1 Establishment
    1  
1.2 Purpose
    1  
1.3 Term of Plan
    1  
 
       
2. Definitions and Construction
    1  
 
       
2.1 Definitions
    1  
2.2 Construction
    7  
 
       
3. Administration
    7  
 
       
3.1 Administration by the Committee
    7  
3.2 Authority of Officers
    7  
3.3 Administration with Respect to Insiders
    7  
3.4 Committee Complying with Section 162(m)
    7  
3.5 Powers of the Committee
    8  
3.6 Option or SAR Repricing
    9  
3.7 Indemnification
    9  
 
       
4. Shares Subject to Plan
    9  
 
       
4.1 Maximum Number of Shares Issuable
    9  
4.2 Adjustments for Changes in Capital Structure
    10  
 
       
5. Eligibility and Award Limitations
    10  
 
       
5.1 Persons Eligible for Awards
    10  
5.2 Participation
    11  
5.3 Incentive Stock Option Limitations
    11  
5.4 Award Limits
    11  
 
       
6. Terms and Conditions of Options
    12  
 
       
6.1 Exercise Price
    12  
6.2 Exercisability and Term of Options
    13  
6.3 Payment of Exercise Price
    13  
6.4 Effect of Termination of Service
    14  
6.5 Transferability of Options
    14  
 
       
7. Terms and Conditions of Stock Appreciation Rights
    14  
 
       
7.1 Types of SARs Authorized
    14  
7.2 Exercise Price
    15  
7.3 Exercisability and Term of SARs
    15  
7.4 Deemed Exercise of SARs
    15  
7.5 Effect of Termination of Service
    15  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
7.6 Nontransferability of SARs
    15  
 
       
8. Terms and Conditions of Restricted Stock Awards
    15  
 
       
8.1 Types of Restricted Stock Awards Authorized
    16  
8.2 Purchase Price
    16  
8.3 Purchase Period
    16  
8.4 Vesting and Restrictions on Transfer
    16  
8.5 Voting Rights; Dividends and Distributions
    16  
8.6 Effect of Termination of Service
    17  
8.7 Nontransferability of Restricted Stock Award Rights
    17  
 
       
9. Terms and Conditions of Performance Awards
    17  
 
       
9.1 Types of Performance Awards Authorized
    17  
9.2 Initial Value of Performance Shares and Performance Units
    17  
9.3 Establishment of Performance Period, Performance Goals and Performance Award
Formula
    17  
9.4 Measurement of Performance Goals
    18  
9.5 Settlement of Performance Awards
    19  
9.6 Voting Rights; Dividend Equivalent Rights and Distributions
    19  
9.7 Effect of Termination of Service
    20  
9.8 Nontransferability of Performance Awards
    20  
 
       
10. Terms and Conditions of Restricted Stock Unit Awards
    20  
 
       
10.1 Grant of Restricted Stock Unit Awards
    21  
10.2 Vesting
    21  
10.3 Voting Rights, Dividend Equivalent Rights and Distributions
    21  
10.4 Effect of Termination of Service
    21  
10.5 Settlement of Restricted Stock Unit Awards
    22  
10.6 Nontransferability of Restricted Stock Unit Awards
    22  
 
       
11. Deferred Compensation Awards
    22  
 
       
11.1 Establishment of Deferred Compensation Award Programs
    22  
11.2 Terms and Conditions of Deferred Compensation Awards
    23  
 
       
12. Other Stock-Based Awards
    24  
 
       
13. Change in Control
    24  
 
       
13.1 Effect of Change in Control on Options and SARs
    24  
13.2 Effect of Change in Control on Restricted Stock Awards
    25  
13.3 Effect of Change in Control on Performance Awards
    25  
13.4 Effect of Change in Control on Restricted Stock Unit Awards
    25  
13.5 Effect of Change in Control on Deferred Compensation Awards
    25  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
14. Compliance with Securities Law
    26  
 
       
15. Tax Withholding
    26  
 
       
15.1 Tax Withholding in General
    26  
15.2 Withholding in Shares
    26  
 
       
16. Amendment or Termination of Plan
    26  
 
       
17. Miscellaneous Provisions
    27  
 
       
17.1 Repurchase Rights
    27  
17.2 Provision of Information
    27  
17.3 Rights as Employee, Consultant or Director
    27  
17.4 Rights as a Shareholder
    27  
17.5 Fractional Shares
    27  
17.6 Severability
    27  
17.7 Beneficiary Designation
    28  
17.8 Unfunded Obligation
    28  
17.9 Choice of Law
    28  

iii



--------------------------------------------------------------------------------



 



Abaxis, Inc.
2005 Equity Incentive Plan
     1. Establishment, Purpose and Term of Plan.
          1.1 Establishment. The Abaxis, Inc. 2005 Equity Incentive Plan (the
“Plan”) is hereby established effective as of its approval by the shareholders
of the Company (the “Effective Date”). The Plan is the successor to the
Company’s 1998 Stock Option Plan and its share reserve.
          1.2 Purpose. The purpose of the Plan is to advance the interests of
the Participating Company Group and its shareholders by providing an incentive
to attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s shareholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company. The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below.
          1.3 Term of Plan. The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Awards shall be granted, if at
all, within ten (10) years from the Effective Date.
     2. Definitions and Construction.
          2.1 Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:
               (a) “Affiliate” means (i) an entity, other than a Parent
Corporation, that directly, or indirectly through one or more intermediary
entities, controls the Company or (ii) an entity, other than a Subsidiary
Corporation, that is controlled by the Company directly, or indirectly through
one or more intermediary entities. For this purpose, the term “control”
(including the term “controlled by”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the relevant entity, whether through the ownership of voting securities, by
contract or otherwise; or shall have such other meaning assigned such term for
the purposes of registration on Form S-8 under the Securities Act.
               (b) “Award” means any Option, SAR, Restricted Stock Award,
Performance Share, Performance Unit, Restricted Stock Unit or Deferred
Compensation Award or other Stock-Based Award granted under the Plan.

1



--------------------------------------------------------------------------------



 



               (c) “Award Agreement” means a written agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.
               (d) “Board” means the Board of Directors of the Company.
               (e) “Change in Control” means, unless otherwise defined by the
Participant’s Award Agreement or contract of employment or service, an Ownership
Change Event or a series of related Ownership Change Events (collectively, the
“Transaction”) wherein the shareholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the “Transferee
Corporation(s)”), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations. The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.
               (f) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (g) “Committee” means the Compensation Committee or other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. If no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.
               (h) “Company” means Abaxis, Inc., a California corporation, or
any successor corporation thereto.
               (i) “Consultant” means a person engaged to provide consulting or
advisory services (other than as an Employee or a member of the Board) to a
Participating Company, provided that the identity of such person, the nature of
such services or the entity to which such services are provided would not
preclude the Company from offering or selling securities to such person pursuant
to the Plan in reliance on registration on a Form S-8 Registration Statement
under the Securities Act.
               (j) “Deferred Compensation Award” means an award of Stock Units
granted to a Participant pursuant to Section 11 of the Plan.
               (k) “Director” means a member of the Board.

2



--------------------------------------------------------------------------------



 



               (l) “Disability” means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Code.
               (m) “Dividend Equivalent” means a credit, made at the discretion
of the Committee or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividends paid on one share of Stock
for each share of Stock represented by an Award held by such Participant.
               (n) “Employee” means any person treated as an employee (including
an Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company and, with respect to any Incentive Stock
Option granted to such person, who is an employee for purposes of Section 422 of
the Code; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, if any, under the Plan as of the time of the Company’s determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.
               (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               (p) “Fair Market Value” means, as of any date, the value of a
share of Stock or other property as determined by the Committee, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
                    (i) Except as otherwise determined by the Committee, if, on
such date, the Stock is listed on a national or regional securities exchange or
market system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on the New York Stock Exchange or such other
national or regional securities exchange or market system constituting the
primary market for the Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable. If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded prior to the relevant date, or
such other appropriate day as shall be determined by the Committee, in its
discretion.
                    (ii) Notwithstanding the foregoing, the Committee may, in
its discretion, determine the Fair Market Value on the basis of the opening,
closing, high, low or average sale price of a share of Stock or the actual sale
price of a share of Stock received by a Participant, on such date, the preceding
trading day, the next succeeding trading day or an average determined over a
period of trading days. The Committee may vary its method of determination of
the Fair Market Value as provided in this Section for different purposes under
the Plan.

3



--------------------------------------------------------------------------------



 



                    (iii) If, on such date, the Stock is not listed on a
national or regional securities exchange or market system, the Fair Market Value
of a share of Stock shall be as determined by the Committee in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse.
               (q) “Incentive Stock Option” means an Option intended to be (as
set forth in the Award Agreement) and which qualifies as an incentive stock
option within the meaning of Section 422(b) of the Code.
               (r) “Insider” means an Officer, a Director or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.
               (s) “Net-Exercise” means a procedure by which the Participant
will be issued a number of shares of Stock determined in accordance with the
following formula:
                    X = Y(A-B)/A, where
                    X = the number of shares of Stock to be issued to the
Participant upon exercise of the Option;
                    Y = the total number of shares with respect to which the
Participant has elected to exercise the Option;
                    A = the Fair Market Value of one (1) share of Stock;
                    B = the exercise price per share (as defined in the
Participant’s Award Agreement).
               (t) “Nonemployee Director” means a Director who is not an
Employee.
               (u) “Nonstatutory Stock Option” means an Option not intended to
be (as set forth in the Award Agreement) an incentive stock option within the
meaning of Section 422(b) of the Code.
               (v) “Officer” means any person designated by the Board as an
officer of the Company.
               (w) “Option” means the right to purchase Stock at a stated price
for a specified period of time granted to a Participant pursuant to Section 6 of
the Plan. An Option may be either an Incentive Stock Option or a Nonstatutory
Stock Option.
               (x) “Option Expiration Date” means the date of expiration of the
Option’s term as set forth in the Award Agreement.
               (y) “Ownership Change Event” shall be deemed to have occurred if
any of the following occurs with respect to the Company:
                    (i) the direct or indirect sale or exchange in a single or
series of related transactions by the shareholders of the Company of more than
fifty percent (50%) of the voting stock of the Company;
                    (ii) a merger or consolidation in which the Company is a
party;

4



--------------------------------------------------------------------------------



 



                    (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company; or
                    (iv) a liquidation or dissolution of the Company.
               (z) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.
               (aa) “Participant” means any eligible person who has been granted
one or more Awards.
               (bb) “Participating Company” means the Company or any Parent
Corporation, Subsidiary Corporation or Affiliate.
               (cc) “Participating Company Group” means, at any point in time,
all entities collectively which are then Participating Companies.
               (dd) “Performance Award” means an Award of Performance Shares or
Performance Units.
               (ee) “Performance Award Formula” means, for any Performance
Award, a formula or table established by the Committee pursuant to Section 9.3
of the Plan which provides the basis for computing the value of a Performance
Award at one or more threshold levels of attainment of the applicable
Performance Goal(s) measured as of the end of the applicable Performance Period.
               (ff) “Performance Goal” means a performance goal established by
the Committee pursuant to Section 9.3 of the Plan.
               (gg) “Performance Period” means a period established by the
Committee pursuant to Section 9.3 of the Plan at the end of which one or more
Performance Goals are to be measured.
               (hh) “Performance Share” means a bookkeeping entry representing a
right granted to a Participant pursuant to Section 9 of the Plan to receive a
payment equal to the value of a Performance Share, as determined by the
Committee, based on performance.
               (ii) “Performance Unit” means a bookkeeping entry representing a
right granted to a Participant pursuant to Section 9 of the Plan to receive a
payment equal to the value of a Performance Unit, as determined by the
Committee, based upon performance.
               (jj) “Restricted Stock Award” means an Award of Restricted Stock.
               (kk) “Restricted Stock Unit” or “Stock Unit” means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 10 or
Section 11 of the Plan, respectively, to receive a share of Stock on a date
determined in accordance with the provisions of Section 10 or Section 11, as
applicable, and the Participant’s Award Agreement.

5



--------------------------------------------------------------------------------



 



               (ll) “Restriction Period” means the period established in
accordance with Section 8.4 of the Plan during which shares subject to a
Restricted Stock Award are subject to Vesting Conditions.
               (mm) “Retirement” means termination as an Employee of a
Participating Company at age 55 or older, provided that the Participant was an
Employee for at least five consecutive years prior to the date of such
termination.
               (nn) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as
amended from time to time, or any successor rule or regulation.
               (oo) “SAR” or “Stock Appreciation Right” means a bookkeeping
entry representing, for each share of Stock subject to such SAR, a right granted
to a Participant pursuant to Section 7 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.
               (pp) “Section 162(m)” means Section 162(m) of the Code.
               (qq) “Securities Act” means the Securities Act of 1933, as
amended.
               (rr) “Service” means a Participant’s employment or service with
the Participating Company Group, whether in the capacity of an Employee, a
Director or a Consultant. A Participant’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders such Service or a change in the Participating Company for which the
Participant renders such Service, provided that there is no interruption or
termination of the Participant’s Service. Furthermore, a Participant’s Service
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company.
However, if any such leave taken by a Participant exceeds ninety (90) days, then
on the one hundred eighty-first (181st) day following the commencement of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and instead shall be treated thereafter as
a Nonstatutory Stock Option, unless the Participant’s right to return to Service
with the Participating Company Group is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement. A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the entity for which the Participant performs Service ceasing to
be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.
               (ss) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.2 of the Plan.
               (tt) “Stock-Based Awards” means any award that is valued in whole
or in part by reference to, or is otherwise based on, the Stock, including
dividends on the Stock, but not limited to those Awards described in Sections 6
through 11 of the Plan.

6



--------------------------------------------------------------------------------



 



               (uu) “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
               (vv) “Ten Percent Owner” means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company (other than an Affiliate) within the meaning of
Section 422(b)(6) of the Code.
               (ww) “Vesting Conditions” mean those conditions established in
accordance with Section 8.4 or Section 10.2 of the Plan prior to the
satisfaction of which shares subject to a Restricted Stock Award or Restricted
Stock Unit Award, respectively, remain subject to forfeiture or a repurchase
option in favor of the Company upon the Participant’s termination of Service.
          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     3. Administration.
          3.1 Administration by the Committee. The Plan shall be administered by
the Committee. All questions of interpretation of the Plan or of any Award shall
be determined by the Committee, and such determinations shall be final and
binding upon all persons having an interest in the Plan or such Award.
          3.2 Authority of Officers. Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election. In addition, to
the extent specified in a resolution adopted by the Board, the Chief Executive
Officer of the Company shall have the authority to grant Awards to an Employee
who is not an Insider and who is receiving a salary below the level which
requires approval by the Committee; provided that the terms of such Awards
conform to guidelines established by the Committee and provided further that at
the time of making such Awards the Chief Executive Officer also is a Director.
          3.3 Administration with Respect to Insiders. With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b-3.
          3.4 Committee Complying with Section 162(m). While the Company is a
“publicly held corporation” within the meaning of Section 162(m), the Board may
establish a Committee of “outside directors” within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee

7



--------------------------------------------------------------------------------



 



remuneration that would otherwise exceed the limit on employee remuneration
deductible for income tax purposes pursuant to Section 162(m).
          3.5 Powers of the Committee. In addition to any other powers set forth
in the Plan and subject to the provisions of the Plan, the Committee shall have
the full and final power and authority, in its discretion:
               (a) to determine the persons to whom, and the time or times at
which, Awards shall be granted and the number of shares of Stock or units to be
subject to each Award;
               (b) to determine the type of Award granted and to designate
Options as Incentive Stock Options or Nonstatutory Stock Options;
               (c) to determine the Fair Market Value of shares of Stock or
other property;
               (d) to determine the terms, conditions and restrictions
applicable to each Award (which need not be identical) and any shares acquired
pursuant thereto, including, without limitation, (i) the exercise or purchase
price of shares purchased pursuant to any Award, (ii) the method of payment for
shares purchased pursuant to any Award, (iii) the method for satisfaction of any
tax withholding obligation arising in connection with Award, including by the
withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability or vesting of any Award or any shares acquired
pursuant thereto, (v) the Performance Award Formula and Performance Goals
applicable to any Award and the extent to which such Performance Goals have been
attained, (vi) the time of the expiration of any Award, (vii) the effect of the
Participant’s termination of Service on any of the foregoing, and (viii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;
               (e) to determine whether an Award will be settled in shares of
Stock, cash, or in any combination thereof;
               (f) to approve one or more forms of Award Agreement;
               (g) to amend, modify, extend, cancel or renew any Award or to
waive any restrictions or conditions applicable to any Award or any shares
acquired pursuant thereto;
               (h) to accelerate, continue, extend or defer the exercisability
or vesting of any Award or any shares acquired pursuant thereto, including with
respect to the period following a Participant’s termination of Service;
               (i) without the consent of the affected Participant and
notwithstanding the provisions of any Award Agreement to the contrary, to
unilaterally substitute at any time a Stock Appreciation Right providing for
settlement solely in shares of Stock in place of any outstanding Option,
provided that such Stock Appreciation Right covers the same number of shares of
Stock and provides for the same exercise price (subject in each case to
adjustment in accordance with Section 4.2) as the replaced Option and otherwise
provides substantially equivalent terms and conditions as the replaced Option,
as determined by the Committee;

8



--------------------------------------------------------------------------------



 



               (j) to prescribe, amend or rescind rules, guidelines and policies
relating to the Plan, or to adopt sub-plans or supplements to, or alternative
versions of, the Plan, including, without limitation, as the Committee deems
necessary or desirable to comply with the laws or regulations of or to
accommodate the tax policy, accounting principles or custom of, foreign
jurisdictions whose citizens may be granted Awards;
               (k) to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and
               (l) to delegate to the Chief Executive Officer or the Senior Vice
President of Human Resources the authority with respect to ministerial matters
regarding the Plan and Awards made under the Plan.
          3.6 Option or SAR Repricing. Without the affirmative vote of holders
of a majority of the shares of Stock cast in person or by proxy at a meeting of
the shareholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (a) the cancellation of outstanding
Options or SARs and the grant in substitution therefore of new Options or SARs
having a lower exercise price or (b) the amendment of outstanding Options or
SARs to reduce the exercise price thereof. This paragraph shall not be construed
to apply to “issuing or assuming a stock option in a transaction to which
section 424(a) applies,” within the meaning of Section 424 of the Code.
          3.7 Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee or as
officers or employees of the Participating Company Group, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
     4. Shares Subject to Plan.
          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be five million three hundred eighty-six
thousand (5,386,000) and shall

9



--------------------------------------------------------------------------------



 



consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company, the shares of Stock
allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan. Shares of Stock shall not be deemed to have been issued pursuant to the
Plan (a) with respect to any portion of an Award that is settled in cash or
(b) to the extent such shares are withheld or reacquired by the Company in
satisfaction of tax withholding obligations pursuant to Section 15.2. Upon
payment in shares of Stock pursuant to the exercise of an SAR, the number of
shares available for issuance under the Plan shall be reduced only by the number
of shares actually issued in such payment. If the exercise price of an Option is
paid by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant, or by means of a Net-Exercise, the number of
shares available for issuance under the Plan shall be reduced only by the net
number of shares for which the Option is exercised.
          4.2 Adjustments for Changes in Capital Structure. Subject to any
required action by the shareholders of the Company, in the event of any change
in the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the shareholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Plan and to any
outstanding Awards, in the Award limits set forth in Section 5.4, and in the
exercise or purchase price per share under any outstanding Award in order to
prevent dilution or enlargement of Participants’ rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section 4.2 shall be rounded down to the nearest whole number. The Committee in
its sole discretion, may also make such adjustments in the terms of any Award to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section 4.2 shall be final, binding
and conclusive.
     5. Eligibility and Award Limitations.
          5.1 Persons Eligible for Awards. Awards may be granted only to
Employees, Consultants and Directors. For purposes of the foregoing sentence,
“Employees,” “Consultants”and “Directors” shall include prospective Employees,
prospective Consultants and prospective Directors to whom Awards are granted in
connection with written offers of an employment or other service relationship
with the Participating Company Group; provided, however, that no Stock subject
to any such Award shall vest, become exercisable or be issued prior to the date
on which such person commences Service. A Nonemployee Director Award may be
granted only to a person who, at the time of grant, is a Nonemployee Director.

10



--------------------------------------------------------------------------------



 



          5.2 Participation. Awards other than Nonemployee Director Awards are
granted solely at the discretion of the Committee. Eligible persons may be
granted more than one Award. However, excepting Nonemployee Director Awards,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.
          5.3 Incentive Stock Option Limitations.
               (a) Persons Eligible. An Incentive Stock Option may be granted
only to a person who, on the effective date of grant, is an Employee of the
Company, a Parent Corporation or a Subsidiary Corporation (each being an
“ISO-Qualifying Corporation”). Any person who is not an Employee of an
ISO-Qualifying Corporation on the effective date of the grant of an Option to
such person may be granted only a Nonstatutory Stock Option. An Incentive Stock
Option granted to a prospective Employee upon the condition that such person
become an Employee of an ISO-Qualifying Corporation shall be deemed granted
effective on the date such person commences Service with an ISO-Qualifying
Corporation, with an exercise price determined as of such date in accordance
with Section 6.1.
               (b) Fair Market Value Limitation. To the extent that options
designated as Incentive Stock Options (granted under all stock option plans of
the Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.
          5.4 Award Limits.
               (a) Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options. Subject to adjustment as provided in Section 4.2, the maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to the
exercise of Incentive Stock Options shall not exceed five million three hundred
eighty-six thousand (5,386,000) shares. The maximum aggregate number of shares
of Stock that may be issued under the Plan pursuant to all Awards other than
Incentive Stock Options shall be the number of shares determined in accordance
with Section 4.1, subject to adjustment as provided in Section 4.2 and further
subject to the limitation set forth in Section 5.4(b) below.

11



--------------------------------------------------------------------------------



 



               (b) Aggregate Limit on Full Value Awards. Subject to adjustment
as provided in Section 4.2, in no event shall more than five hundred thousand
(500,000) shares in the aggregate be issued under the Plan pursuant to the
exercise or settlement of Restricted Stock Awards, Restricted Stock Unit Awards
and Performance Awards (“Full Value Awards”). Except with respect to a maximum
of five percent (5%) of the shares of Stock authorized in this Section 5.4(b),
any Full Value Awards which vest on the basis of the Participant’s continued
Service shall not provide for vesting which is any more rapid than annual pro
rata vesting over a three (3) year period and any Full Value Awards which vest
upon the attainment of Performance Goals shall provide for a Performance Period
of at least twelve (12) months.
               (c) Section 162(m) Award Limits. The following limits shall apply
to the grant of any Award if, at the time of grant, the Company is a “publicly
held corporation” within the meaning of Section 162(m).
                    (i) Options and SARs. Subject to adjustment as provided in
Section 4.2, no Employee shall be granted within any fiscal year of the Company
one or more Options or Freestanding SARs which in the aggregate are for more
than 100,000 shares.
                    (ii) Restricted Stock and Restricted Stock Unit Awards.
Subject to adjustment as provided in Section 4.2, no Employee shall be granted
within any fiscal year of the Company one or more Restricted Stock Awards or
Restricted Stock Unit Awards, subject to Vesting Conditions based on the
attainment of Performance Goals, for more than 500,000 shares.
                    (iii) Performance Awards. Subject to adjustment as provided
in Section 4.2, no Employee shall be granted (1) Performance Shares which could
result in such Employee receiving more than 500,000 shares for each full fiscal
year of the Company contained in the Performance Period for such Award, or
(2) Performance Units which could result in such Employee receiving value equal
to more than 500,000 shares for each full fiscal year of the Company contained
in the Performance Period for such Award. No Participant may be granted more
than one Performance Award for the same Performance Period.
                    (iv) Stock-Based Awards. Subject to adjustment as provided
in Section 4.2, no Employee may be granted Stock-Based Awards which could result
in the Employee receiving more than 50,000 shares (or equivalent value) in any
fiscal year of the Company.
     6. Terms and Conditions of Options.
          Options shall be evidenced by Award Agreements specifying the number
of shares of Stock covered thereby, in such form as the Committee shall from
time to time establish. No Option or purported Option shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing Options may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
          6.1 Exercise Price. The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share shall be

12



--------------------------------------------------------------------------------



 



not less than the Fair Market Value of a share of Stock on the effective date of
grant of the Option and (b) no Incentive Stock Option granted to a Ten Percent
Owner shall have an exercise price per share less than one hundred ten percent
(110%) of the Fair Market Value of a share of Stock on the effective date of
grant of the Option. Notwithstanding the foregoing, an Option (whether an
Incentive Stock Option or a Nonstatutory Stock Option) may be granted with an
exercise price lower than the minimum exercise price set forth above if such
Option is granted pursuant to an assumption or substitution for another option
in a manner qualifying under the provisions of Section 424(a) of the Code.
          6.2 Exercisability and Term of Options. Options shall be exercisable
at such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option granted to a prospective Employee, prospective Consultant or
prospective Director may become exercisable prior to the date on which such
person commences Service. Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.
          6.3 Payment of Exercise Price.
               (a) Forms of Consideration Authorized. Except as otherwise
provided below, payment of the exercise price for the number of shares of Stock
being purchased pursuant to any Option shall be made (i) in cash, by check or in
cash equivalent, (ii) by tender to the Company, or attestation to the ownership,
of shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) by delivery of a properly
executed notice of exercise electing a Net-Exercise, (v) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.
               (b) Limitations on Forms of Consideration.
                    (i) Tender of Stock. Notwithstanding the foregoing, an
Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock to the extent such tender or attestation would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

13



--------------------------------------------------------------------------------



 



                    (ii) Cashless Exercise. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.
          6.4 Effect of Termination of Service.
               (a) Option Exercisability. Subject to earlier termination of the
Option as otherwise provided herein and unless otherwise provided by the
Committee, an Option shall be exercisable after a Participant’s termination of
Service only during the applicable time periods provided in the Award Agreement.
               (b) Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, unless the Committee provides otherwise in the Award Agreement, if
the exercise of an Option within the applicable time periods is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until three
(3) months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.
               (c) Extension if Participant Subject to Section 16(b).
Notwithstanding the foregoing, if a sale within the applicable time periods of
shares acquired upon the exercise of the Option would subject the Participant to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.
          6.5 Transferability of Options. During the lifetime of the
Participant, an Option shall be exercisable only by the Participant or the
Participant’s guardian or legal representative. Prior to the issuance of shares
of Stock upon the exercise of an Option, the Option shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.
     7. Terms and Conditions of Stock Appreciation Rights.
          Stock Appreciation Rights shall be evidenced by Award Agreements
specifying the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. No SAR or purported SAR shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing SARs may incorporate all
or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:
          7.1 Types of SARs Authorized. SARs may be granted in tandem with all
or any portion of a related Option (a “Tandem SAR”) or may be granted
independently of any Option (a “Freestanding SAR”). A Tandem SAR may be granted
either concurrently with the

14



--------------------------------------------------------------------------------



 



grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option.
          7.2 Exercise Price. The exercise price for each SAR shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share subject to a Tandem SAR shall be the exercise price per
share under the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.
          7.3 Exercisability and Term of SARs.
               (a) Tandem SARs. Tandem SARs shall be exercisable only at the
time and to the extent, and only to the extent, that the related Option is
exercisable, subject to such provisions as the Committee may specify where the
Tandem SAR is granted with respect to less than the full number of shares of
Stock subject to the related Option.
               (b) Freestanding SARs. Freestanding SARs shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such SAR; provided,
however, that no Freestanding SAR shall be exercisable after the expiration of
ten (10) years after the effective date of grant of such SAR.
          7.4 Deemed Exercise of SARs. If, on the date on which an SAR would
otherwise terminate or expire, the SAR by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to the holder of such SAR, then any portion of such SAR
which has not previously been exercised shall automatically be deemed to be
exercised as of such date with respect to such portion.
          7.5 Effect of Termination of Service. Subject to earlier termination
of the SAR as otherwise provided herein and unless otherwise provided by the
Committee in the grant of an SAR and set forth in the Award Agreement, an SAR
shall be exercisable after a Participant’s termination of Service only as
provided in the Award Agreement.
          7.6 Nontransferability of SARs. During the lifetime of the
Participant, an SAR shall be exercisable only by the Participant or the
Participant’s guardian or legal representative. Prior to the exercise of an SAR,
the SAR shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.
     8. Terms and Conditions of Restricted Stock Awards.
          Restricted Stock Awards shall be evidenced by Award Agreements
specifying the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. No Restricted Stock Award or
purported Restricted Stock Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any

15



--------------------------------------------------------------------------------



 



of the terms of the Plan by reference and shall comply with and be subject to
the following terms and conditions:
          8.1 Types of Restricted Stock Awards Authorized. Restricted Stock
Awards may or may not require the payment of cash compensation for the stock.
Restricted Stock Awards may be granted upon such conditions as the Committee
shall determine, including, without limitation, upon the attainment of one or
more Performance Goals described in Section 9.4. If either the grant of a
Restricted Stock Award or the lapsing of the Restriction Period is to be
contingent upon the attainment of one or more Performance Goals, the Committee
shall follow procedures substantially equivalent to those set forth in
Sections 9.3 through 9.5(a).
          8.2 Purchase Price. The purchase price, if any, for shares of Stock
issuable under each Restricted Stock Award and the means of payment shall be
established by the Committee in its discretion.
          8.3 Purchase Period. A Restricted Stock Award requiring the payment of
cash consideration shall be exercisable within a period established by the
Committee; provided, however, that no Restricted Stock Award granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service.
          8.4 Vesting and Restrictions on Transfer. Shares issued pursuant to
any Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 8.7. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
          8.5 Voting Rights; Dividends and Distributions. Except as provided in
this Section, Section 8.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a shareholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.

16



--------------------------------------------------------------------------------



 



          8.6 Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the Participant.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.
          8.7 Nontransferability of Restricted Stock Award Rights. Prior to the
issuance of shares of Stock pursuant to a Restricted Stock Award, rights to
acquire such shares shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution. All rights with
respect to a Restricted Stock Award granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.
     9. Terms and Conditions of Performance Awards.
          Performance Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time establish. No Performance Award or
purported Performance Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Performance Awards may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
          9.1 Types of Performance Awards Authorized. Performance Awards may be
in the form of either Performance Shares or Performance Units. Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.
          9.2 Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share. Each Performance Unit shall
have an initial value determined by the Committee. The final value payable to
the Participant in settlement of a Performance Award determined on the basis of
the applicable Performance Award Formula will depend on the extent to which
Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.
          9.3 Establishment of Performance Period, Performance Goals and
Performance Award Formula. In granting each Performance Award, the Committee
shall

17



--------------------------------------------------------------------------------



 



establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the Participant.
To the extent compliance with the requirements under Section 162(m) with respect
to “performance-based compensation” is desired, the Committee shall establish
the Performance Goal(s) and Performance Award Formula applicable to each
Performance Award no later than the earlier of (a) the date ninety (90) days
after the commencement of the applicable Performance Period or (b) the date on
which 25% of the Performance Period has elapsed, and, in any event, at a time
when the outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula shall not be
changed during the Performance Period. The Company shall notify each Participant
granted a Performance Award of the terms of such Award, including the
Performance Period, Performance Goal(s) and Performance Award Formula.
          9.4 Measurement of Performance Goals. Performance Goals shall be
established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance (each, a “Performance Measure”), subject to the following:
               (a) Performance Measures. Performance Measures shall have the
same meanings as used in the Company’s financial statements, or, if such terms
are not used in the Company’s financial statements, they shall have the meaning
applied pursuant to generally accepted accounting principles, or as used
generally in the Company’s industry. Performance Measures shall be calculated
with respect to the Company and each Subsidiary Corporation consolidated
therewith for financial reporting purposes or such division or other business
unit as may be selected by the Committee. For purposes of the Plan, the
Performance Measures applicable to a Performance Award shall be calculated in
accordance with generally accepted accounting principles, but prior to the
accrual or payment of any Performance Award for the same Performance Period and
excluding the effect (whether positive or negative) of any change in accounting
standards or any extraordinary, unusual or nonrecurring item, as determined by
the Committee, occurring after the establishment of the Performance Goals
applicable to the Performance Award. Each such adjustment, if any, shall be made
solely for the purpose of providing a consistent basis from period to period for
the calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance Award.
Performance Measures may be one or more of the following, as determined by the
Committee: revenue; sales; expenses; operating income; gross margin; operating
margin; earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization; pre-tax profit; net operating
income; net income; economic value added; free cash flow; operating cash flow;
stock price; earnings per share; return on shareholder equity; return on
capital; return on assets; return on investment; employee satisfaction; employee
retention; balance of cash, cash equivalents and marketable securities; market
share; daily average revenue trades; asset gathering metrics; number of
customers; customer satisfaction; product development; completion of a joint
venture or other corporate transaction; completion of identified special
project; and overall effectiveness of management; or such other measures as
determined by the Committee consistent with this Section 9.4(a).

18



--------------------------------------------------------------------------------



 



               (b) Performance Targets. Performance Targets may include a
minimum, maximum, target level and intermediate levels of performance, with the
final value of a Performance Award determined under the applicable Performance
Award Formula by the level attained during the applicable Performance Period. A
Performance Target may be stated as an absolute value or as a value determined
relative to a standard selected by the Committee.
          9.5 Settlement of Performance Awards.
               (a) Determination of Final Value. As soon as practicable
following the completion of the Performance Period applicable to a Performance
Award, the Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.
               (b) Discretionary Adjustment of Award Formula. In its discretion,
the Committee may, either at the time it grants a Performance Award or at any
time thereafter, provide for the positive or negative adjustment of the
Performance Award Formula applicable to a Performance Award that is not intended
to constitute “qualified performance based compensation” to a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine. With respect to a Performance
Award intended to constitute qualified performance-based compensation to a
Covered Employee, the Committee shall have the discretion to reduce some or all
of the value of the Performance Award that would otherwise be paid to the
Covered Employee upon its settlement notwithstanding the attainment of any
Performance Goal and the resulting value of the Performance Award determined in
accordance with the Performance Award Formula.
               (c) Payment in Settlement of Performance Awards. As soon as
practicable following the Committee’s determination and certification in
accordance with Sections 9.5(a) and (b), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award. Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee.
          9.6 Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited. Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock. The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the

19



--------------------------------------------------------------------------------



 



number of shares of Stock represented by the Performance Shares previously
credited to the Participant by (b) the Fair Market Value per share of Stock on
such date. Dividend Equivalents may be paid currently or may be accumulated and
paid to the extent that Performance Shares become nonforfeitable, as determined
by the Committee. Settlement of Dividend Equivalents may be made in cash, shares
of Stock, or a combination thereof as determined by the Committee, and may be
paid on the same basis as settlement of the related Performance Share as
provided in Section 9.5. Dividend Equivalents shall not be paid with respect to
Performance Units. In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Performance Share Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.
          9.7 Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:
               (a) Death or Disability. If the Participant’s Service terminates
because of the death or Disability of the Participant before the completion of
the Performance Period applicable to the Performance Award, the final value of
the Participant’s Performance Award shall be determined by the extent to which
the applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period. Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 9.5.
               (b) Other Termination of Service. If the Participant’s Service
terminates for any reason except death or Disability before the completion of
the Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety; provided, however, that in the event of an
involuntary termination of the Participant’s Service, the Committee, in its sole
discretion, may waive the automatic forfeiture of all or any portion of any such
Award.
          9.8 Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to a Performance Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
     10. Terms and Conditions of Restricted Stock Unit Awards.
          Restricted Stock Unit Awards shall be evidenced by Award Agreements
specifying the number of Restricted Stock Units subject to the Award, in such
form as the

20



--------------------------------------------------------------------------------



 



Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
          10.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit
Awards may be granted upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section 9.4. If either the grant of a Restricted Stock Unit
Award or the Vesting Conditions with respect to such Award is to be contingent
upon the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3
through 9.5(a).
          10.2 Vesting. Restricted Stock Units may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 9.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.
          10.3 Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled. Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time (or as soon thereafter as practicable) as the Restricted
Stock Units originally subject to the Restricted Stock Unit Award. In the event
of a dividend or distribution paid in shares of Stock or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.2, appropriate adjustments shall be made in the Participant’s
Restricted Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.
          10.4 Effect of Termination of Service. Unless otherwise provided by
the Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement,

21



--------------------------------------------------------------------------------



 



if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
          10.5 Settlement of Restricted Stock Unit Awards. The Company shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant’s Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its discretion, and set forth in the Award
Agreement one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 10.3) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes.
Notwithstanding the foregoing, if permitted by the Committee and set forth in
the Award Agreement, the Participant may elect in accordance with terms
specified in the Award Agreement to defer receipt of all or any portion of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section.
          10.6 Nontransferability of Restricted Stock Unit Awards. Prior to the
issuance of shares of Stock in settlement of a Restricted Stock Unit Award, the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to a Restricted
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.
     11. Deferred Compensation Awards.
          11.1 Establishment of Deferred Compensation Award Programs. This
Section 11 shall not be effective unless and until the Committee determines to
establish a program pursuant to this Section. The Committee, in its discretion
and upon such terms and conditions as it may determine, may establish one or
more programs pursuant to the Plan under which:
               (a) Participants designated by the Committee who are Insiders or
otherwise among a select group of highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to reduce such Participant’s
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Awards of Stock Units
with respect to such numbers of shares of Stock as determined in accordance with
the rules of the program established by the Committee and having such other
terms and conditions as established by the Committee.
               (b) Participants designated by the Committee who are Insiders or
otherwise among a select group of highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to be granted automatically
an Award of Stock Units with respect to such number of shares of Stock and upon
such other terms and conditions as established by the Committee in lieu of:

22



--------------------------------------------------------------------------------



 



                    (i) shares of Stock otherwise issuable to such Participant
upon the exercise of an Option;
                    (ii) cash or shares of Stock otherwise issuable to such
Participant upon the exercise of an SAR; or
                    (iii) cash or shares of Stock otherwise issuable to such
Participant upon the settlement of a Performance Award or Performance Unit.
          11.2 Terms and Conditions of Deferred Compensation Awards. Deferred
Compensation Awards granted pursuant to this Section 11 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish. No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
               (a) Vesting Conditions. Deferred Compensation Awards shall not be
subject to any vesting conditions.
               (b) Terms and Conditions of Stock Units.
                    (i) Voting Rights; Dividend Equivalent Rights and
Distributions. Participants shall have no voting rights with respect to shares
of Stock represented by Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, a Participant shall
be entitled to receive Dividend Equivalents with respect to the payment of cash
dividends on Stock having a record date prior to date on which Stock Units held
by such Participant are settled. Such Dividend Equivalents shall be paid by
crediting the Participant with additional whole and/or fractional Stock Units as
of the date of payment of such cash dividends on Stock. The method of
determining the number of additional Stock Units to be so credited shall be
specified by the Committee and set forth in the Award Agreement. Such additional
Stock Units shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time (or as soon thereafter as
practicable) as the Stock Units originally subject to the Stock Unit Award. In
the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Stock Unit Award so that it represent the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.
                    (ii) Settlement of Stock Unit Awards. A Participant electing
to receive an Award of Stock Units pursuant to this Section 11, shall specify at
the time of such election a settlement date with respect to such Award. The
Company shall issue to the Participant as soon as practicable following the
earlier of the settlement date elected by the

23



--------------------------------------------------------------------------------



 



Participant or the date of termination of the Participant’s Service, a number of
whole shares of Stock equal to the number of whole Stock Units subject to the
Stock Unit Award. Such shares of Stock shall be fully vested, and the
Participant shall not be required to pay any additional consideration (other
than applicable tax withholding) to acquire such shares. Any fractional Stock
Unit subject to the Stock Unit Award shall be settled by the Company by payment
in cash of an amount equal to the Fair Market Value as of the payment date of
such fractional share.
                    (iii) Nontransferability of Stock Unit Awards. Prior to
their settlement in accordance with the provision of the Plan, no Stock Unit
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to a Stock Unit
Award granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.
     12. Other Stock-Based Awards.
     In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.
     13. Change in Control.
     Notwithstanding any other provision of the Plan, any unexercisable or
unvested portion of each outstanding Award held by a Nonemployee Director or an
officer and any shares acquired upon the exercise thereof shall be immediately
exercisable and vested in full as of the date ten (10) days prior to the date of
a Change in Control but conditioned upon the consummation of the Change in
Control.
          13.1 Effect of Change in Control on Options and SARs.
               (a) Accelerated Vesting. Notwithstanding any other provision of
the Plan to the contrary except as provided in this Section 13, the Committee,
in its sole discretion, may provide in any Award Agreement or, in the event of a
Change in Control, may take such actions as it deems appropriate to provide for
the acceleration of the exercisability and vesting in connection with such
Change in Control of any or all outstanding Options and SARs and shares acquired
upon the exercise of such Options and SARs upon such conditions and to such
extent as the Committee shall determine.
               (b) Assumption or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the “Acquiror”), may, without the consent of any
Participant, either assume the Company’s rights and obligations under
outstanding Options and SARs or substitute for outstanding Options and SARs
substantially equivalent options and SARs (as the case may be) for the
Acquiror’s stock. Any Options or SARs which are not assumed by the Acquiror in
connection with the Change in Control nor exercised as of the time of
consummation of the Change in Control shall

24



--------------------------------------------------------------------------------



 



terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control.
               (c) Cash-Out of Options. The Committee may, in its sole
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Option or SAR outstanding
immediately prior to the Change in Control shall be canceled in exchange for a
payment with respect to each vested share of Stock subject to such canceled
Option or SAR in (i) cash, (ii) stock of the Company or of a corporation or
other business entity a party to the Change in Control, or (iii) other property
which, in any such case, shall be in an amount having a Fair Market Value equal
to the excess of the Fair Market Value of the consideration to be paid per share
of Stock in the Change in Control over the exercise price per share under such
Option or SAR (the “Spread”). In the event such determination is made by the
Committee, the Spread (reduced by applicable withholding taxes, if any) shall be
paid to Participants in respect of their canceled Options and SARs as soon as
practicable following the date of the Change in Control.
          13.2 Effect of Change in Control on Restricted Stock Awards. The
Committee may, in its discretion, provide in any Award Agreement evidencing a
Restricted Stock Award that, in the event of a Change in Control, the lapsing of
the Restriction Period applicable to the shares subject to the Restricted Stock
Award held by a Participant whose Service has not terminated prior to the Change
in Control shall be accelerated effective immediately prior to the consummation
of the Change in Control to such extent as specified in such Award Agreement.
Any acceleration of the lapsing of the Restriction Period that was permissible
solely by reason of this Section 13.2 and the provisions of such Award Agreement
shall be conditioned upon the consummation of the Change in Control.
          13.3 Effect of Change in Control on Performance Awards. The Committee
may, in its discretion, provide in any Award Agreement evidencing a Performance
Award that, in the event of a Change in Control, the Performance Award held by a
Participant whose Service has not terminated prior to the Change in Control or
whose Service terminated by reason of the Participant’s death or Disability
shall become payable effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.
          13.4 Effect of Change in Control on Restricted Stock Unit Awards. The
Committee may, in its discretion, provide in any Award Agreement evidencing a
Restricted Stock Unit Award that, in the event of a Change in Control, the
Restricted Stock Unit Award held by a Participant whose Service has not
terminated prior to such date shall be settled effective as of the date of the
Change in Control to such extent as specified in such Award Agreement.
          13.5 Effect of Change in Control on Deferred Compensation and Other
Stock-Based Awards. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Deferred Compensation Award or other Stock-Based Award
that, in the event of a Change in Control, the amounts payable pursuant to such
Award shall be settled effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.

25



--------------------------------------------------------------------------------



 



     14. Compliance with Securities Law.
          The grant of Awards and the issuance of shares of Stock pursuant to
any Award shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, no Award may be exercised or shares issued pursuant
to an Award unless (a) a registration statement under the Securities Act shall
at the time of such exercise or issuance be in effect with respect to the shares
issuable pursuant to the Award or (b) in the opinion of legal counsel to the
Company, the shares issuable pursuant to the Award may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to issuance of any Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
     15. Tax Withholding.
          15.1 Tax Withholding in General. The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, including
by means of a Cashless Exercise or Net Exercise of an Option, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.
          15.2 Withholding in Shares. The Company shall have the right, but not
the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
     16. Amendment or Termination of Plan.
          The Board or the Committee may amend, suspend or terminate the Plan at
any time. However, without the approval of the Company’s shareholders, there
shall be (a) no increase in the maximum aggregate number of shares of Stock that
may be issued under the Plan (except by operation of the provisions of
Section 4.2), (b) no change in the class of persons eligible to receive
Incentive Stock Options, and (c) no other amendment of the Plan that would
require approval of the Company’s shareholders under any applicable law,
regulation or rule. No

26



--------------------------------------------------------------------------------



 



amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board or the Committee. In
any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule, including
Section 409A of the Code.
     17. Miscellaneous Provisions.
          17.1 Repurchase Rights. Shares issued under the Plan may be subject to
one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is granted.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company. Upon request by the Company, each Participant
shall execute any agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
          17.2 Provision of Information. Each Participant shall be given access
to information concerning the Company equivalent to that information generally
made available to the Company’s common shareholders.
          17.3 Rights as Employee, Consultant or Director. No person, even
though eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.
          17.4 Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.
          17.5 Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.
          17.6 Severability. If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.

27



--------------------------------------------------------------------------------



 



          17.7 Beneficiary Designation. Subject to local laws and procedures,
each Participant may file with the Company a written designation of a
beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant’s death before he or
she receives any or all of such benefit. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. If a married Participant
designates a beneficiary other than the Participant’s spouse, the effectiveness
of such designation may be subject to the consent of the Participant’s spouse.
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant’s death, the Company will pay any
remaining unpaid benefits to the Participant’s legal representative.
          17.8 Unfunded Obligation. Participants shall have the status of
general unsecured creditors of the Company. Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan. Each Participating Company shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Participants or for reimbursing the Company for the cost of such payments, as
determined by the Company in its sole discretion. In the event the respective
Participating Company fails to make such payment or reimbursement, a
Participant’s (or other individual’s) sole recourse shall be against the
respective Participating Company, and not against the Company. A Participant’s
acceptance of an Award pursuant to the Plan shall constitute agreement with this
provision.
          17.9 Choice of Law. Except to the extent governed by applicable
federal law, the validity, interpretation, construction and performance of the
Plan and each Award Agreement shall be governed by the laws of the State of
California, without regard to its conflict of law rules.

28